UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported)January 7, 2008 MFB Corp. (Exact Name of Registrant as Specified in Its Charter) Indiana 0-23374 35-1907258 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 4100 Edison Lakes Parkway, Suite 300, P.O. Box 528, Mishawaka, Indiana 46546 (Address of Principal Executive Offices) (Zip Code) (574) 277-4200 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: x Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) x Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement On January 8, 2008, MFB Corp. (the "Registrant") and MutualFirst Financial, Inc. (“MutualFirst”) jointly announced the signing of a definitive agreement (the "Agreement") pursuant to which the Registrant will be merged with and into MutualFirst Acquisition Corp., a wholly-owned subsidiary of MutualFirst (the “Merger”), and Registrant’s savings bank subsidiary, MFB Financial, will be merged into MutualFirst’s subsidiary, Mutual Federal Savings Bank.The Agreement provides that upon the effective date of the Merger (the "Effective Time"), pursuant to election procedures described in the Agreement, each share of common stock of Registrant will be converted into either an amount of cash equal to $41.00 per share (the “Cash Consideration”), or 2.59 shares of common stock, $.01 par value per share, of MutualFirst (the “Exchange Ratio”). Notwithstanding the foregoing, 80% of the total number of outstanding shares of common stock of the Registrant must be converted into MutualFirst common stock.There may be allocations of cash or stock made to Registrant’s shareholders to ensure that this requirement is satisfied. The Registrant will have the right to terminate the Agreement if the average closing price of MutualFirst common stock during a period of five business days following receipt of all required regulatory and shareholder approvals is less than $12.664 and MutualFirst common stock underperforms an index of financial institutions by fifteen percent, unless MutualFirst were to elect to make a compensating adjustment to the exchange ratio. At the effective time of the Merger, each option to purchase Registrant common stock, vested or unvested, will be converted into the right to receive options for a number of shares of MutualFirst common stock equal to 2.59 times the number of shares of Registrant common stock, subject to such options, for the same aggregate option price as shall be in effect for the Registrant stock options immediately prior to the effective date of the Merger. A copy of the Agreement is attached hereto as Exhibit 10.1 and incorporated by reference herein. Based on the closing price of Registrant common stock on January 7, 2008 ($13.35), the transaction has an aggregate value of approximately $52.7 million. In connection with the consummation of the Merger, Charles J. Viater, Donald R. Kyle and Terry L. Clark, executive officers of the Registrant, will each terminate their existing employment agreements with the Registrant’s savings bank subsidiary in exchange for change of control payments under those agreements, although it its expected that those individuals will be employed with a change in status by Mutual Federal Savings Bank following the closing of the Merger.Charles J. Viater has entered into a three-year employment agreement with Mutual Federal Savings Bank which shall become effective at the closing of the Merger.He will serve as Senior Vice President of MutualFirst and Regional President of MutualFirst Savings Bank following the closing.A copy of Mr. Viater's employment agreement is attached hereto as Exhibit 10.2 and is incorporated by reference herein.
